

115 HR 3999 IH: To amend title 18, United States Code, to prohibit the manufacture, possession, or transfer of any part or combination of parts that is designed and functions to increase the rate of fire of a semiautomatic rifle but does not convert the semiautomatic rifle into a machinegun, and for other purposes.
U.S. House of Representatives
2017-10-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3999IN THE HOUSE OF REPRESENTATIVESOctober 10, 2017Mr. Curbelo of Florida (for himself, Mr. Moulton, Mr. King of New York, Mr. Polis, Mr. Lance, Ms. Kelly of Illinois, Mr. Meehan, Ms. Rosen, Mr. Royce of California, Mr. O'Rourke, Mr. Smith of New Jersey, Mr. Cartwright, Mr. Paulsen, Ms. Gabbard, Mr. Costello of Pennsylvania, Mr. Kihuen, Ms. Ros-Lehtinen, Mr. Delaney, Mr. Dent, Mr. Gene Green of Texas, Ms. Stefanik, and Mr. Perlmutter) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend title 18, United States Code, to prohibit the manufacture, possession, or transfer of any
			 part or combination of parts that is designed and functions to increase
			 the rate of fire of a semiautomatic rifle but does not convert the
			 semiautomatic rifle into a machinegun, and for other purposes.
	
		1.Prohibition on manufacture, possession, or transfer of any part or combination of parts that is
			 designed and functions to increase the rate of fire of a semiautomatic
			 rifle but does not convert the semiautomatic rifle into a machinegun
 (a)ProhibitionSection 922 of title 18, United States Code, is amended by adding at the end the following:  (aa)It shall be unlawful for any person—
 (1)in or affecting interstate or foreign commerce, to manufacture, possess, or transfer any part or combination of parts that is designed and functions to increase the rate of fire of a semiautomatic rifle but does not convert the semiautomatic rifle into a machinegun; or
 (2)to manufacture, possess, or transfer any such part or combination of parts that have been shipped or transported in interstate or foreign commerce..
 (b)PenaltiesSection 924(a)(1)(B) of such title is amended by striking or (q) and inserting (q), or (aa). (c)Sentencing guidelinesPursuant to its authority under section 994 of title 28, United States Code, and in accordance with this subsection, the United States Sentencing Commission shall amend and review the Federal sentencing guidelines and policy statements to ensure that the guidelines provide for a penalty enhancement of not less than 2 offense levels for a violation of section 922(aa) of title 18 of such Code if the device described in such section 922(aa) has been—
 (1)used, carried, or possessed during or in relation to a crime of violence or drug trafficking crime (as such terms are defined in section 924(c)(3) of such title 18); or
 (2)smuggled unlawfully into or from the United States. (d)Effective dateThis section and the amendments made by this section shall apply with respect to conduct engaged in after the 90-day period that begins with the date of the enactment of this Act.
			